        Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 1 of 9                   FILED
                                                                               2020 Aug-10 AM 10:09
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION


ANTHONY BUTLER                              )
                                            )
       Plaintiff,                           )
                                            )   Civil Action Number
vs.                                         )   5:19-CV-00723-AKK
                                            )
COMMISSIONER OF SOCIAL                      )
SECURITY ADMINISTRATION,                    )
       Defendant.                           )
                                            )

                         MEMORANDUM OPINION

      Anthony Butler brings this action pursuant to Section 405(g) of the Social

Security Act (“the Act”), 42 U.S.C. § 405(g), seeking review of the Administrative

Law Judge’s denial of disability insurance benefits, which has become the final

decision of the Commissioner of the Social Security Administration (“SSA”). For

the reasons explained below, the court finds that the Administrative Law Judge

(“ALJ”) applied the correct legal standard and that his decision—which has become

the final decision of the Commissioner—is supported by substantial evidence.

                                       I.

   Butler applied for disability, Disability Insurance Benefits, and Supplemental

Security Income on March 8, 2013, alleging a disability onset date of May 18, 2012.
           Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 2 of 9




R. 77–78, 167–75. Butler later amended his alleged onset date to July 1, 2014.1 R.

185. After a hearing, the ALJ issued a decision, denying Butler’s applications. R.

12–24, 29–54. The Appeals Council denied Butler’s request for review, and he

timely appealed. R. 1–3.

                                                II.

       The court reviews the ALJ’s factual findings under the substantial evidence

standard. Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990). Substantial

evidence “is more than a scintilla, but less than a preponderance: it is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.”

Id. (citation omitted). The court must review the entire record, including the parts

unfavorable to the ALJ’s decision, to determine whether substantial evidence exists

in support of that decision. Swindle v. Sullivan, 914 F.2d 222, 225 (11th Cir. 1990).

But the court “may not decide the facts anew, reweigh the evidence, or substitute

[its] judgment” for the ALJ’s. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th

Cir. 1983). If supported by substantial evidence, the court must affirm the ALJ’s

factual findings even if the evidence preponderates against those findings. Martin,

894 F.2d at 1529.


       1
         By amending his alleged onset date so that it postdates his application, Butler necessarily
concedes that he applied for benefits in 2013 for a disability that did not arise until 2014. Butler
explains that he amended the alleged onset date “to get closer to age fifty . . . for the purpose of”
being placed in an older age category. Doc. 9 at 16; see also R. 16. The court appreciates Butler’s
candor, but the onset date is supposed to represent the date the claimant became disabled, not the
date which is most advantageous to the claim.
                                                 2
        Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 3 of 9




      In contrast to the deferential review accorded the Commissioner’s factual

findings, the court reviews de novo whether the ALJ applied the correct legal

standard. Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005). The ALJ’s

failure to “apply the correct legal standards or to provide the reviewing court with

sufficient basis for a determination that proper legal principles have been followed”

requires reversal. Martin, 894 F.2d at 1529.

                                        III.

      To qualify for disability benefits, a claimant must show the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(A); 42 U.S.C. § 416(i)(1). A physical or mental

impairment is “an impairment that results from anatomical, physiological, or

psychological abnormalities which are demonstrated by medically acceptable

clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

      Determination of disability under the Act requires a five-step analysis. 20

C.F.R. § 404.1520(a). Specifically, the ALJ must determine in sequence:

      (1)    whether the claimant is currently unemployed;

      (2)    whether the claimant has a severe impairment;

      (3)    whether the impairment meets or equals one listed by the Secretary;


                                         3
        Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 4 of 9




      (4)    whether the claimant is unable to perform his or her past work; and

      (5)    whether the claimant is unable to perform any work in the national
             economy.

See McDaniel v. Bowen, 800 F.2d 1026, 1030 (11th Cir. 1986). “An affirmative

answer to any of the above questions leads either to the next question, or, on steps

three and five, to a finding of disability. A negative answer to any question, other

than step three, leads to a determination of ‘not disabled.’” Id. (citing 20 C.F.R.

§ 416.920(a)–(f)). The claimant has the burden of proof for the first four steps, but

the burden shifts to the Commissioner for the fifth step. See Washington v. Comm’r

of Soc. Sec., 906 F.3d 1353, 1359 (11th Cir. 2018).

                                         IV.

      In applying the five-step analysis, the ALJ first determined that Butler had not

engaged in substantial gainful activity since July 1, 2014, his amended alleged onset

date. R. 18. The ALJ proceeded to Step Two of the analysis, finding that Butler did

have severe impairments of a right ankle injury; right shoulder pain; non-specified

vs. degenerative arthritis; and a history of cocaine and alcohol abuse. R. 18. At Step

Three, the ALJ concluded that Butler did not have an impairment that met or equaled

the severity of one of the listed impairments. R. 18. The ALJ then found that Butler

had the residual functional capacity (“RFC”) to perform a range of light work, R.

18, and that he was thus unable to perform his past relevant work, R. 22. At the final

step, the ALJ found that Butler could perform other work identified by the vocational
                                          4
        Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 5 of 9




expert. R. 23–24, 50–51. Accordingly, the ALJ concluded that Butler was not

disabled for the relevant period. R. 24.

                                           V.

      On appeal, Butler takes issue with the ALJ’s RFC assessment, arguing that

the ALJ erred by discounting his subjective complaints of disabling pain. At the

hearing, Butler testified that he could stand on his right leg for up to two hours. R.

37–39. He testified that if he stands for more than thirty minutes or an hour, his leg

starts to swell and he experiences pain. R. 38. The same is also true if he sits for

more than thirty minutes or an hour. R. 41.

      The ALJ concluded that Butler’s testimony regarding the intensity,

persistence, and limiting effects of his right ankle pain was not consistent with the

other evidence in the record. R. 19. The ALJ thus held that Butler was capable of

doing light work. R. 18. Specifically, the ALJ found that Butler could “stand and/or

walk [for] six hours and sit [for] six hours, with a sit/stand option hourly for a few

minutes, while continuing to work.” R. 18. The court finds that substantial evidence

supports the ALJ’s decision.

      Butler fractured his right ankle in a car accident four and a half years before

his alleged onset date. R. 260. Butler had surgery and stayed in the hospital for four

days. R. 259–97. Butler returned for several follow-up appointments over the next

few months. R. 299–304. By September 2010, Butler reported that he was “not


                                           5
        Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 6 of 9




having any significant symptoms in the ankle and [had] regained near full range of

motion.” R. 299. Additionally, the doctor found no signs of swelling and that

Butler’s gait was “essentially normal.” Id. The doctor recommended that Butler

remain in a cast boot until the next appointment in three months. Id. Similarly, in

December, Butler reported that he was “not having any significant pain” in his ankle.

R. 339. The doctor found minimal swelling, “a functional range of motion,” and no

“particular tenderness.” Id. Overall, the doctor determined that Butler’s ankle and

joints “appear well maintained” and he approved Butler to return to regular shoe-

wear with an ankle brace for support. Id.

      Butler did not return to the doctor until 2012, complaining of “some

discomfort” in his ankle. R. 337. The doctor observed that though Butler had a “milk

limp” and “minimal swelling,” he had a “functional range of motion.” Id. Following

x-rays, the doctor confirmed that the fracture was healed but there was some

evidence of “mild degenerative arthritis.” Id. The doctor concluded that Butler

“appears to have healed satisfactorily,” though there is “some residual symptoms

secondary to arthritic change” in his ankle, for which the doctor “recommended

conservative management” given that “functionally [Butler] appears to be doing

quite well.” Id.

      Butler did not seek further treatment until March 2013—still more than a year

before his alleged onset date—complaining again of pain in his right ankle. R. 311.


                                            6
        Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 7 of 9




The examiner noted some limited range of motion, but the notes also rate the pain

as zero on a pain scale. R. 311–12. Later that year, Butler had a consultative

evaluation for his first claim for disability. R. 322–30. The doctor observed that

Butler had a “normal gait,” and found some tenderness with a decreased range of

motion for his right ankle. R. 326, 329. The consulting physician diagnosed Butler

with non-specified vs. degenerative arthritis. R. 327.

      The medical evidence closer to the relevant period sheds little light on Butler’s

ankle injury. In December 2013 and February 2014, Butler went to a doctor for a

hand injury, and he did not even mention any issues with his right ankle. R. 332–36.

The only medical evidence from within the relevant period is a doctor’s visit in

January 2015. R. 361. The visit primarily concerned Butler’s complaints of

headaches. Id. The examiner did assess Butler with right ankle pain but said no more.

R. 361–62.

      Butler repeatedly cites the doctor’s statement from 2012 that he has “some

residual symptoms secondary to arthritic change in both the ankle and subtalar joints

and likely due to a neurapraxia of the superficial peroneal nerve.” R. 337. This

evidence is not as decisive as Butler suggests. First, the same doctor also stated that

Butler had a “functional range of motion,” and that “functionally he appears to be

doing quite well.” R. 337. Second, finding some evidence of arthritis does not

automatically prove that Butler cannot stand for more than two hours. Moreover, the


                                          7
        Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 8 of 9




issue is not whether there is any objective evidence that supports Butler’s claim.

Instead, the issue is whether substantial evidence supports the ALJ’s decision. See

Werner v. Comm’r of Soc. Sec., 421 Fed. App’x 935, 959 (11th Cir. 2011)

(unpublished) (“The question is not . . . whether the ALJ could have reasonably

credited [the claimant’s] testimony, but whether the ALJ was clearly wrong to

discredit it.”). Butler’s treating physicians consistently say that his ankle has healed

well, and that he has a functional (albeit reduced) range of motion. See R. 299, 326,

337, 339. This supports the ALJ’s conclusion that Butler could sit or stand for six

hours, with the option to switch for a few minutes each hour.

      Furthermore, the ALJ properly noted that Butler’s daily activities are not

consistent with his alleged limitations. Specifically, Butler acknowledged that he

does a number of chores around the house, such as cleaning, laundry, household

repairs, ironing, and mowing. R. 213. The ability to perform such chores is further

evidence in support of the ALJ’s decision.

                                   VI. Conclusion

      The court concludes that the ALJ’s decision is supported by substantial

evidence. Therefore, the Commissioner’s final decision is due to be affirmed. A

separate order in accordance with this opinion will be entered.




                                           8
 Case 5:19-cv-00723-AKK Document 12 Filed 08/10/20 Page 9 of 9




DONE the 10th day of August, 2020.


                             _________________________________
                                      ABDUL K. KALLON
                               UNITED STATES DISTRICT JUDGE




                               9
